U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYesoNo (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At September 30, 2015, the number of shares outstanding of Common Stock, $0.001 par value, was95,640,101 shares. 1 EXPLANATORY NOTE The purpose of this Amendment No.1to the registrant's Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2014, filed with the Securities and Exchange Commission on November 11, 2014 (the "Quarterly Report"), istoadd derivative liabilities due to an error in sequencing which began on August 15, 2014 when the company became contingently obligated to potentially issue shares of common stock in excess of the 100 million shares authorized under the Company's certificate of incorporation Consequently, the ability to settle these obligations with common shares would have be unavailable causing these obligations to potentially be settled in cash during that period. This condition creates a derivative liability. The obligations related to the derivative liabilities outlined above were extinguished on August 28, 2015, pursuant to a vote by a majority of shareholders, which raised the Company's authorized capital from 100 million to 250 million. The Company also recognized licensing revenues related to licensing fees generated per a term sheet with bBooth that were initially recorded as deferred revenue but should have been recorded when payments were received as there is no current definitive executed agreement in place. Therefore, the term of use is currently characterized as not definitive and revenues are recorded as received for the licensing of certain technologies, intellectual property, and patents from AfterMaster. No other changes have been made to the Quarterly Report except asnoted above. This Amendment No.1to the Quarterly Reports speaks as of the original filing date of the Quarterly Report, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Quarterly Report except thatthe cover page, Note 2 - Correction of Interim Condensed Financial Statements, Note 5 - Notes Payable, Note 7 – Common Stock, and Note 9 – Financial Instruments have beenupdatedto reflectthe amount of issuable shares of common stock, and the change regarding accounts receivable has been made. 2 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets- September 30, 2014 (Re-stated and unaudited) and June 30, 2014 4 Condensed Consolidated Statements of Operations - For the three months ended September 30, 2014 and 2013 (Re-stated and unaudited) 5 Condensed Consolidated Statements of Cash Flows - For the three months ended September 30, 2014 and 2013 (Re-stated and unaudited) 6 Notes to Condensed Consolidated Financial Statements (Re-stated and unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risks 27 Item 4T. Controls and Procedures 27 PART II- OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 3 STUDIO ONE MEDIA, INC. Consolidated Balance Sheets September 30, June 30, (Re-stated and undaudited) ASSETS Current Assets Cash $ $ Other receivable Other current assets Total Current Assets Property and equipment, net Property and equipment, yet to be placed in service Intangible assets, net Other Assets Deposits Other assets - Total Other Long-term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and other accrued expenses $ $ Accrued interest Deferred revenue Consulting services - related party Lease payable Derivative Liability - Notes payable - related party Notes payable Convertible notes payable - related party, net of dicount of $0 and $1,761 , repectively Convertible notes payable, net of dicount of $272,943 and $161,043, repectively Total Current Liabilities Long-Term Liabilities Lease Payable, net of current portion Convertible related party notes payable, net of dicount of $0 and $561, repectively - - Total Liabilities Stockholders' Deficit Convertible preferred stock, Series A; $0.001 par value; 100,000 shares authorized, 15,500 shares issued and outstanding 16 16 Convertible preferred stock, Series A-1; $0.001 par value; 3,000,000 shares authorized, 696,000 shares issued and outstanding Convertible preferred stock, Series B; $0.001 par value; 200,000 shares authorized, 3,500 shares issued and outstanding 3 3 Convertible preferred stock, Series C; $0.001 par value; 1,000,000 shares authorized, 13,404 shares issued and outstanding 13 13 Convertible preferred stock, Series D; $0.001 par value; 375,000 shares authorized, 130,000 shares issued and outstanding Convertible preferred stock, Series E; $0.001 par value; 1,000,000 shares authorized, 275,000 shares issued and outstanding Convertible preferred stock, Series P; $0.001 par value; 600,000 shares authorized, 86,640 shares issued and outstanding 87 87 Convertible preferred stock, Series S; $0.001 par value; 50,000 shares authorized, -0- shares issued and outstanding - - Common stock, authorized 100,000,000 shares, par value $0.001; 79,447,357 and 70,296,203 shares issued and outstanding, respectively Additional paid In capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 STUDIO ONE MEDIA, INC. Consolidated Statements of Operations For the Three Months Ended September 30, (Re-stated and unaudited) (Unaudited) REVENUES Session Revenues $ $ AfterMaster Revenues Licensing Revenues - Total Revenues COSTS AND EXPENSES Cost of Revenues (Exclusive of Depreciation and Amortization) Depreciation and Amortization Expense General and Administrative Expenses Total Costs and Expenses Loss from Operations ) ) Other Expense Interest Expense ) ) Derivative Expense ) - Change in Fair Value of Derivative ) - Gain (Loss) on Extinguishment of Debt ) - Impairment of assets - ) Total Other Expense ) ) Loss Before Income Taxes ) ) NET LOSS $ ) $ ) Preferred Stock Accretion and Dividends ) ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 STUDIO ONE MEDIA, INC. Consolidated Statements of Cash Flows For the Three Months Ended September 30, (Re-stated and unaudited) (Unaudited) OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash from operating activities: Depreciation and amortization Share-based compensation - Common Stock Share-based compensation - warrants Common stock issued for services and rent Common stock issued as incentive with Convertible debt - Common stock issued to extend the maturity dates on debt - Amortization of debt discount and issuance costs Derivative expense - (Gain) loss on derivative - (Gain)/Loss on extinguishment of debt - Impairment on long lived assets and intangibles - Changes in Operating Assets and Liabilities: Other receivables ) Other assets ) Accounts payable and accrued expenses and deferred revenue Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Common Stock issued for cash, net of offering costs of $9,500 and $15,935, respectively Proceeds from notes payable - related party - - Proceeds from convertible notes payable - related party - - Proceeds from convertible notes payable Repayments of convertible notes payable ) ) Lease Payable ) - Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ NON CASH FINANCING ACTIVITIES: Conversion of Notes and Interest into common stock $ - Common Stock and warrants issued for prepaid services $
